Order filed, March 16, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00102-CV
                                  ____________

                      MOHAMMAD MAHMOOD, Appellant

                                          V.

             INAMUR RAHMAN AND SABIHA RAHMAN, Appellee


                  On Appeal from the County Court at Law No 1
                           Williamson County, Texas
                     Trial Court Cause No. 16-0124-CPSC1


                                      ORDER

         The reporter’s record in this case was originally due January 21, 2020. See
Tex. R. App. P. 35.1. On February 7, 2020, this court ordered the court reporter to
file the record within fifteen days. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.
      We order Thomas McMinn, the court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Thomas McMinn does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Poissant.